Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 01/05/2020.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 01/05/2020 has been entered and considered.


Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “The method according to claim 6…”  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a request detector configured to detect…” and “a security enforcement unit configured to access… determine… prevent…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (see fig. 1A, 1B and paragraph 24), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2014/0137189 A1).
Regarding claim 1, Hansen discloses a computer security method [abs, “A cross-site request forgeries ( CSRF) protection system helps protect against cross-site request forgeries attacks”] comprising: detecting a request, made by a computer software application, prior to transmission of the request to a recipient [par. 0054, “the CSRF protector 430 (e.g., in response to signal 524) is configured to detect the cross-site reference of the malicious communication 532”]; accessing a predefined security requirement associated with the recipient; determining whether the predefined security requirement is met [par. 0026, “selectively permit and/or deny cross-site requests in accordance with a set of one or more security policies”, par. 0057, “queries (via query 530) the policy library 450 for an indication of a policy associated with the service provider 150. The indicated policy (such as a policy stored in a policy field 456 associated with the service provider 150) can be used to determine a protective action to take in response to the detection of the malicious signal 532”]; and preventing at least a portion of the request from being transmitted to the recipient if the predefined security requirement is not met [par. 0058, “Upon detecting the cross-site request, a protective action is taken by the CSRF protector 430 to frustrate the intent of the communication that contains the cross-site request (as a payload) by intercepting, blocking, and/or rendering harmless the (potentially) malicious communication 532. For example, the potentially malicious communication can be frustrated by instructing the browser on the consumer 120 to not send the malicious communication 532 to the service provider 150), which thus prevents the CSRF request from being executed by the service provider 150”].
Regarding claim 2, the rejection of claim 1 is incorporated. Hansen further discloses the computer software application is a web browser [par. 0031, “network-enabled application 432 includes a browser such as Chrome, Firefox, Internet Explorer, and the like”].
Regarding claim 3, the rejection of claim 2 is incorporated. Hansen further discloses the detecting, accessing, determining, and preventing are performed by the web browser [par. 0050, “a browser application can operate in conjunction with (and/or incorporate features of) the CSRF protector 430”].
Regarding claim 4, the rejection of claim 1 is incorporated. Hansen further discloses the request includes a network domain name identifying the recipient, and wherein the predefined security requirement is stored in association with the network domain name [par. 0031, “When an address using a domain name is provided in the communication, a DNS server (e.g., DNS server 160c) is used, for example, to provide an IP address that is used to send the request to service provider 150”, par. 0039, “Policy library 450 includes records having a domain name (DN) field 452, an internet protocol address (IP ADDR) field 254, and a policy (POLICY) field 456”].
Regarding claim 5, the rejection of claim 1 is incorporated. Hansen further discloses receiving the predefined security requirement from the recipient prior to detection of the request [par. 0038, “the service provider sends a cross-site warning signal such as a signal 466 (which can be a URL, a code, reserved word, and the like) to the consumer 120 (which is typically before the CSRF attack is initiated). The cross-site warning signal can be communicated as plaintext (e.g., not-encrypted)... Thus, cross-site warning signal is typically sent to the consumer 120 after the secure session is established, and is typically not used for authentication. The signal 466 indicates, for example, to the browser (which is a network-enabled application 432) executing on the consumer 120 that a selected policy is to be applied to the generation of requests from the consumer 120 to the service provider 150”, par. 0047, “Policy library (or smaller portions thereof) can be sent to clients of the service provider 150 (such as consumer 120) such that the related processing can be off-loaded to the client”].
Regarding claim 6, the rejection of claim 5 is incorporated. Hansen further discloses the receiving comprises receiving the predefined security requirement within a web page retrieved from the recipient [par. 0033, “The communication is often a webpage written in a markup language, although other formats can be used such as style sheets, JavaScript reference, and the like. The webpage often contains elements that address content provided by the service provider 150 as well as content provided by one or more third party resource providers 160”, par. 0038, “The signal 466 indicates, for example, to the browser (which is a network-enabled application 432) executing on the consumer 120 that a selected policy is to be applied to the generation of requests from the consumer 120 to the service provider 150. The signal 466 can be sent "in-band" (such as a word within a URL or a reserved word received in a communication in the secure session) or "out-of-band" (as a cookie entry in cookies 476, in response to a DNS response from DNS server 160c, email link, and the like). The signal 466 can provide an indication of a location (such as a URL or other address of a receiving service provider 150) to which consumer 120 is to send the request such that the consumer 120, the receiving service provider 150, or both, can apply security policies designed to help frustrate a CSRF attack”, par. 0043].
Regarding claim 7, the rejection of claim 1 is incorporated. Hansen further discloses the preventing comprises removing the portion from the request [par. 0060, “a portion of the payload of the communication including the cross-site request can be removed from the communication being sent to the service provider 150”].
Regarding claim 8, the rejection of claim 1 is incorporated. Hansen further discloses the portion identifies an authorized user known to the recipient [par. 0040, “The payload can specify that funds from an account (that is controlled by the user of consumer 120) on the service provider 150 are to be sent to a third party recipient 460b of third part resource provider 160b (that is not controlled by the user of consumer 120). Thus, the payload has the potential of "robbing" the user account. When the user browser of consumer 120 receives the indication of the policy to be applied (such as a request that contains a "payload" from a domain that is different from one or more selected domains is not to be generated or sent), the funds of the user of the consumer 120 are restricted from being sent from service provider 150 to unauthorized accounts (by suppressing a cross-site request in a communication generated by consumer 120, for example)”].
Regarding claim 10, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 11, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2014/0137189 A1) as applied to claims 1-8, 10-17 and 19-20 above, and further in view of Brinskelle (US 2019/0354709 A1).
Regarding claim 9, the rejection of claim 8 is incorporated.
Hansen discloses preventing comprises removing the portion from the request.
Hansen does not explicitly disclose the portion is an authorization cookie provided by the recipient prior to detection of the request.
However Brinskelle teaches the portion is an authorization cookie provided by the recipient prior to detection of the request [par. 0080, “a web server sets a HTTP cookie after a login or user authentication”, par. 0224, “a security agent determines that an HTTP cookie is about to be released to an unintended destination, so the security agent removes the HTTP cookie from the HTTP request before allowing the request to be released”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brinskelle into the teaching of Hansen with the motivation to provide proper online communications by ensuring sensitive data is only released to authorized destinations is Brinskelle [Brinskelle: par. 0038].
Regarding claim 18, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 8505106 B1		Cross site request forgery mitigation in multi-domain integrations
US 20180302406 A1		SECURE CLIENT-SERVER COMMUNICATION
US 20160028707 A1		Protecting Network Communication Security
US 9191405 B2		Dynamic cross-site request forgery protection in a web-based client application
US 20130117817 A1		PREVENTION OF CROSS SITE REQUEST FORGERY ATTACKS BY CONDITIONAL USE COOKIES
US 20090300359 A1		APPARATUS AND METHOD FOR SECURELY SUBMITTING AND PROCESSING A REQUEST
US 20190373016 A1		PROVIDING CROSS SITE REQUEST FORGERY PROTECTION AT AN EDGE SERVER
US 20120137363 A1		Method and Device for Preventing CSRF Attack
US 20140189842 A1		METHOD FOR DEFENDING AGAINST SESSION HIJACKING ATTACKS AND FIREWALL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431